By the Court. —
Jenkins, J.,
delivering the opinion.
The error assigned in this case is, that the Court below refused to set aside the verdict and grant a new trial.
The motion for a new trial, was predicated upon several grounds, only two of which we deem it necessary to advert to, and these will be considered together, viz.: First, that the verdict is contrary to evidence, and secondly, that it is contrary to law.
The prayer of the bill is, that a deed, made by Mrs. Ledbetter, in the year 1844, conveying a certain female slave and her future increase, to Mrs. Denson (wife of the defendant) “and the heirs of her body, their heirs and assigns,” may be so reformed, as to' express the real intentions of the donor, viz.: to secure a life-estate to Mrs. Denson, with remainder to her children after her death. The first allegation in the bill (after stating the relations in which the complainants stand to Den-son and wife, and to Mrs. Ledbetter) is, that in the year *5431844, Mrs. Ledbetter (when the deed in question was made), was the owner of the slave Clara), the subject of the conveyance. Subsequently, it is alleged that Denson, the defendant, and his wife, received the deed, with the understanding that its purport was such as the complainants now seek to have engrafted on it, by decree in equity. These are important allegations, which must be established by proof to authorize such a decree.
The defendant, in his answer, positively denies both allegations. He states, that the slave Clara was given by Mrs. Ledbetter to his wife, and himself, unconditionally, in the year 1833, eleven years before the making of the deed, and had been ever since in his undisturbed possession. Further, he states that he was not present when the deed was made; nor did he know that the grantee contemplated making such a deed, nor did he receive it with the understanding that the donor’s intention was as alleged, or with any other understanding; but refused to receive it at all. On each point he is sustained by one witness, and is contradicted by none.
It is true, some admissions of his, and one given in evidence militating against the idea of title in him at the time they were made, but they do" not touch either the question of title in Mrs. Ledbetter, at the date of the deed, or its rejection by him.
It appears, then, that the title was out of Mrs. Ledbetter at the time she made the deed, and had long been so. Thus is the foundation of the complainants’ claim for relief broken up. Equity will never busy itself with the reformation of a deed, after having ascertained that the grantor had no title whatever to the thing conveyed, and that his intentions regarding it were wholly immaterial. We think the Court below erred in refusing to set aside the verdict, and award a new trial, on the grounds that it was contrary to the evidence, and contrary to law.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.